


Exhibit 10.32

 

 

OWENS-ILLINOIS

 

2004 EXECUTIVE LIFE INSURANCE PLAN

 

 

Effective December 1, 2004

 

--------------------------------------------------------------------------------


 

OWENS-ILLINOIS

2004 EXECUTIVE LIFE INSURANCE PLAN

 

Owens-Illinois, Inc., a corporation duly organized and existing under the laws
of the state of Delaware and having its corporate headquarters in the state of
Ohio (hereinafter, together with its successors and assigns, called the
“Company”), hereby establishes and will be the sponsor of this Owens-Illinois
2004 Executive Life Insurance Plan (the “Plan”), effective as of December 1,
2004. The Plan is established and will be maintained by the Company on behalf of
each corporation (or other business entity) 50 percent or more of the voting
stock (or other ownership interest) of which is owned, directly or indirectly,
by the Company and which employs or employed any person who participates in the
Plan. Each such corporation (or other business entity), together with its
successors and assigns, is hereinafter referred to as an “Employer”.

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Owens-Illinois Executive Life Insurance
Plan effective April 1, 2000 (the “2000 ELIP”) whereunder the Company assumed an
unsecured obligation to provide the beneficiaries of certain employees with a
death benefit generally equal to three times annual base salary and whereunder
in order to fund that obligation certain policies of insurance were purchased on
the life of each participating employee under a collateral assignment
split-dollar arrangement as part of an agreement between the Company and each
such participating employee; and

 

WHEREAS, pursuant to the provisions of the 2000 ELIP, the 2000 ELIP is hereby
terminated by the Company as a result of unanticipated changes in the law
adversely affecting the collateral assignment split-dollar arrangements
established thereunder; and

 

WHEREAS, the Company hereby establishes this Plan contemporaneously with the
termination of the 2000 ELIP to provide for the continued funding of the
aforementioned death benefit obligations under non-equity endorsement
split-dollar arrangements with respect to employees and retirees covered by the
2000 ELIP and other employees who satisfy the eligibility requirements of this
Plan.

 

NOW, WHEREFORE, it is hereby agreed as follows:

 


ARTICLE I - PURPOSE


 

1.1                                 The primary purpose of this Plan is to
support the Employers in attracting and retaining qualified executive personnel,
by providing for pre-retirement and post-retirement death benefits in an amount
generally equal to three times annual base salary, determined as hereinafter
provided and subject to certain limits hereinafter stated. The Company has
determined that the foregoing can best be provided under non-equity

 

--------------------------------------------------------------------------------


 

endorsement split-dollar life insurance arrangements, and an insurance policy
has been or will be applied for on the life of each of the Participants. By
execution of this Plan, the Company agrees to purchase such insurance policies
under non-equity endorsement split-dollar arrangements and to pay the premiums
thereon subject to the provisions of the Plan.

 

Article II - Definitions

 

2.1                                 Administrator.  The Plan administrator
serving pursuant to Article XV of this Plan. The Company shall be the
Administrator unless and until the Company appoints an officer or a committee
consisting of two or more officers or employees of the Company to serve as the
Administrator.

 

2.2                                 Agreement.  A Participation Agreement, in
the form attached hereto as either Exhibit A or Exhibit A-1, entered into
between a Participant (or his or her Assignee) and the Company pursuant to which
the Participant (or his or her Assignee) agrees to participate in the Plan and
the Company agrees to purchase a Policy on such Participant’s life and
irrevocably endorse to the Participant (or his or her Assignee) its right to
designate a beneficiary with respect to the Death Benefit payable with respect
to such Policy.

 

2.3                                 Anniversary Date.  The first day of each
Plan Year.

 

2.4                                 Assignee.  The person, or entity, including
the trustee of any irrevocable trust, to whom a Participant has irrevocably
assigned his or her interest in the Company’s Obligation and the Death Benefit
payable under a Policy issued under the Plan as permitted under Article XI
hereunder or the death benefit payable under the 2000 ELIP.

 

2.5                                 Beneficiary.  The beneficiary or
beneficiaries of the Company’s Obligation and the Death Benefit payable under
each Policy that has been endorsed to such Participant (or his or her Assignee)
under the terms the Agreement and this Plan, as designated in accordance with
paragraph 8.1 and such Policy.

 

2.6                                 Company’s Obligation.  Under the Plan the
Company assumes an unsecured obligation to pay a Participant’s (or his or her
Assignee’s) Beneficiary prior to the Participant’s Retirement a death benefit
equal to three times such Participant’s annual base salary as of the most recent
Anniversary Date if such Participant dies before his or her Retirement.  Under
the Plan the Company assumes an unsecured obligation to pay a Participant’s (or
his or her Assignee’s) Beneficiary on or after the Participant’s Retirement a
death benefit equal to three times such Participant’s annual base salary as of
the Anniversary Date immediately preceding such Participant’s Retirement if such
Participant dies after his or her Retirement.  In the case of a Participant who
is a Retiree on the Effective Date, under the Plan the Company assumes an
unsecured obligation to pay the Retiree’s (or his or her Assignee’s) Beneficiary
upon such Retiree’s death a death benefit equal to such Retiree’s (or his or her
Assignee’s) death

 

2

--------------------------------------------------------------------------------


 

benefit under the 2000 ELIP.  Notwithstanding the foregoing, a Participant’s (or
his or her Assignee’s) Death Benefit shall not be reduced by reason of any
subsequent decrease in such Participant’s annual base salary.  The Company’s
Obligation shall be extinguished or reduced with respect to a Participant (or
his or her Assignee) upon the payment of the Death Benefit to the Participant’s
(or his or her Assignee’s) Beneficiary in accordance with paragraph 8.3, upon
the transfer of the Policy insuring the Participant’s life in accordance with
paragraph 10.1, or if the Participant’s Termination Date occurs for any reason
other than such Participant’s Retirement, Disability or death in accordance with
paragraph 9.2.  To the extent that the Company’s Obligation is not fully
extinguished as provided in the preceding sentence, the Company shall be liable
for any such deficiency in accordance with paragraph 8.3.

 

2.7                                 Cost of Current Life Insurance Protection. 
The annual cost, during each calendar year, of the current life insurance
protection provided with respect to a Participant in an amount equal to the
Participant’s current Death Benefit under the applicable Policy, multiplied by
the life insurance premium factor designated or permitted in guidance published
in the Internal Revenue Bulletin as determined in accordance with Internal
Revenue Code Regulation Section 1.61-22(d)(3) and/or any other applicable
regulations, rulings or interpretations of the Internal Revenue Service.

 

2.8                                 Death Benefit.  The portion of the face
amount of the Policy payable upon a Participant’s death to the Participant’s (or
his or her Assignee’s) Beneficiary as specified herein.  Prior to a
Participant’s Retirement, the Participant’s Death Benefit shall equal three
times his or her annual base salary as of the most recent Anniversary Date or,
if less, the Insurance Limit.  On or after a Participant’s Retirement, the
Participant’s Death Benefit shall equal three times his or her annual base
salary as of the Anniversary Date immediately preceding such Participant’s
Retirement or, if less, the Insurance Limit.  In the case of a Participant who
is a Retiree on the Effective Date, the Death Benefit shall equal the Retiree’s
death benefit under the 2000 ELIP.  Notwithstanding the foregoing, a
Participant’s (or his or her Assignee’s) Death Benefit shall not be reduced by
reason of any subsequent decrease in the Participant’s annual base salary.

 

2.9                                 Disability.  A Participant’s inability,
solely because of disease or injury for which the Participant is under the care
of a qualified physician, to work within his or her own occupation, as
determined for purposes of the Owens-Illinois Long-Term Disability Plan (a
component of the Owens-Illinois, Inc. Salary Employees Welfare Benefit Plan).

 

2.10                           Distribution Date.  The Distribution Date of a
Retiree on the Effective Date shall be June 2, 2005 and the Distribution Date of
any other Participant shall be the first business day following the six-month
anniversary of such Participant’s Termination Date.

 

2.11                           Effective Date.  December 1, 2004.

 

3

--------------------------------------------------------------------------------


 

2.12                           Employee.  An individual performing services for
an Employer for which Form W-2 compensation is paid.

 

2.13                           Endorsement.  The irrevocable contractual
endorsement by the Company as Owner of the Policy to a Participant (or his or
her Assignee) of the Death Benefit payable with respect to such Policy as set
forth in the Agreement between the Company and the Participant (or his or her
Assignee).

 

2.14                           Insurance Company.  Jefferson-Pilot Life
Insurance Company, or any other insurance company or companies authorized to do
business in the state of Ohio selected by the Company for the issuance of a
Policy pursuant to the Plan.

 

2.15                           Insurance Limit.  The maximum amount of the Death
Benefit for which a Policy may be issued at standard rates and on a
guaranteed-issue basis, as established by the Insurance Company, unless the
Insurance Company and the Company mutually consent to a different amount as the
Insurance Limit on coverage for a Participant. On the Effective Date, the
Insurance Limit on the original issuance of a Policy is $3,000,000. The
Insurance Limit is subject to modification by the Insurance Company from time to
time after the Effective Date.

 

2.16                           Owner.  The Company, who is or will be defined in
a Policy as Owner and, as such, possesses or will possess all incidents of
ownership in such Policy.

 

2.17                           Participant.  Any Employee and any Retiree who is
eligible to participate in the Plan and who (or whose Assignee) enrolls in the
Plan in accordance with Article III.

 

2.18                           Plan.  This Owens-Illinois 2004 Executive Life
Insurance Plan.

 

2.19                           Plan Documents.  This document and all documents
incorporated into the Plan under this document, including the Agreements, the
Policies and any other documents specifically referenced herein or therein.

 

2.20                           Plan Year.  Each 12 consecutive month period
beginning on December 1 and ending on the following November 30.

 

2.21                           Policy.  The life insurance policy on the life of
a Participant, together with any supplemental contracts issued by the Insurance
Company in conjunction therewith, purchased by the Company pursuant to the terms
of the Plan and the Agreement to which the Company is a party.

 

2.22                           Premium Payment Period.  The period of time
during which the Company will pay all premiums with respect to the Policy. If
the Agreement applicable to a Policy terminates during the Premium Payment
Period for such Policy, such Premium Payment Period shall end concurrently.

 

2.23                           Retiree.  Any former Employee who became a
Participant before his or her

 

4

--------------------------------------------------------------------------------


 

Termination Date and whose Agreement remains in effect after his or her
Termination Date, and any former Employee on the Effective Date who was a
participant under the 2000 ELIP and whose agreement with the Company under the
2000 ELIP continues in effect on the Effective Date.

 

2.24                           Retirement.  Retirement from employment with an
Employer at a time and under circumstances whereby a Participant would be
eligible for an immediately payable early or normal retirement benefit under the
Owens-Illinois Salary Retirement Plan, as from time to time in effect.

 

2.25                           Termination Date.  The date of termination of a
Participant’s employment with the Employer(s) for any reason, including
voluntary and involuntary termination, and termination of employment due to
Disability or Retirement.

 

Article III - Eligibility

 

3.1                                 Each Retiree (or his or her Assignee) on the
Effective Date, each Employee (or his or her Assignee) who was a participant in
the 2000 ELIP on the Effective Date, and each other Employee (or his or her
Assignee) whose position with an Employer is at or above the level of divisional
vice president (or equivalent, as determined by the Company) and who is
designated as eligible by the Chief Executive Officer of the Company, shall be
eligible to participate in the Plan.

 

3.2                                 Each Employee (or his or her Assignee) and
Retiree (or his or her Assignee) who is eligible to participate in the Plan on
the Effective Date, and who (or whose Assignee) enrolls in the Plan by executing
an Agreement, shall become a Participant on or as of the Effective Date. Each
Employee (or his or her Assignee) who becomes eligible to participate in the
Plan after the Effective Date, and who (or whose Assignee) thereafter enrolls in
the Plan by executing an Agreement, shall become a Participant in the Plan on
the first Anniversary Date thereafter.

 

3.3                                 An Agreement shall go into effect on or as
of the effective date specified in the Agreement and shall remain in effect
until the Participant’s death, unless terminated earlier as provided in
paragraph 9.2, paragraph 10.1 or Article XII; provided, however, that to the
extent the Company’s Obligation has not been fully extinguished as provided in
paragraph 9.2 or paragraph 10.1, it shall remain in effect notwithstanding the
termination of the Agreement upon the termination of the Plan, the Company’s
discontinuance of the payment of premiums under the Plan, or the cancellation,
lapse, or surrender of the Policy for any reason as provided in Article XII, for
so long as the Participant is or becomes a Retiree or remains an Employee of any
Employer.

 

5

--------------------------------------------------------------------------------


 

Article IV - Application for Insurance

 

4.1                                 On or before the Effective Date or
Anniversary Date on which an eligible Employee or Retiree becomes a Participant,
the Company shall apply to the Insurance Company for the issuance of a Policy
insuring the Participant’s life in such amount as is determined by the Company,
which amount shall include the amount of the Death Benefit endorsed to the
Participant (or his or her Assignee) under the terms of the Agreement and
Article VI hereof.  The Participant (and his or her Assignee) shall be subject
to the provisions of the Plan, including the Agreement. However, and
notwithstanding anything herein to the contrary, neither an Employee’s or
Retiree’s eligibility to participate in the Plan, nor the Company’s Obligation
in paragraph 2.6 with respect to any Participant (or his or her Assignee), are
conditioned on the issuance of a Policy on the life of such Participant, but the
rights and interests of the Company, the Employers and the Participant in and to
any feature of a Policy are expressly conditioned upon the issuance of such
Policy on such underwriting classification and premium amounts as are acceptable
to the Company in the exercise of its sole and absolute discretion.

 

4.2                                 It is the intention of the Plan, as a matter
of reasonable expectation based on each Policy’s death benefit amount,
investment options, schedule of premiums, and other relevant Policy features,
and on the age and other relevant characteristics of the insured Participant,
but not as a matter guaranteed by the Company, any Employer, the Insurance
Company, or otherwise, that at any time after the end of the Policy’s Premium
Payment Period such Policy can be maintained in force for the remaining life
expectancy of the insured Participant without the payment of additional premiums
into the Policy, by utilizing the Policy’s cash surrender value; provided,
however, that if additional premiums are nevertheless required to be paid into
the Policy after the end of such Policy’s Premium Payment Period but while the
Company is the owner of the Policy and the Agreement remains in effect with
respect to such Policy, the Employer(s) shall pay such premiums.

 

Article V - Payment of Premiums

 

5.1                                 On or before the due date of each periodic
Policy premium payable during the Premium Payment Period, or within any grace
period after such due date permitted by the Policy, the Employer of the
Participant insured by such Policy shall pay the full amount of such premium to
the Insurance Company. The amount of the premium which the Employer shall pay
each year, and the period of years over which such premium is expected to be
paid, shall be detailed with respect to each Participant in a schedule of
premiums furnished by the Insurance Company to the Company at the time of
issuance of the Policy on the life of such Participant.

 

5.2                                 To the extent that an Employer pays the
premium amounts for life insurance benefits under a Policy, the Participant
insured by such Policy shall incur a taxable economic benefit each year equal in
amount to the Cost of Current Life Insurance Protection, and the Employer will
fully gross up the amount thereof to cover all applicable federal, state, and
local income taxes and FICA and Medicare withholdings thereon. The gross

 

6

--------------------------------------------------------------------------------


 

up shall be computed on the basis of the highest then applicable income tax and
withholding rates and shall take into account and include the income taxes and
withholdings paid by an Employer.  The amount to be reported as income each year
shall include the amount of such economic benefit plus the additional amount
attributable to the Employer’s grossing up such amount to cover such taxes and
withholdings. The Employer will furnish the Participant with an appropriate
statement of the amount of such income reportable by the Participant for
federal, state and local income tax purposes.

 

5.3                                 Notwithstanding the schedule of premiums
referred to in paragraph 5.1, if any additional premiums should be required to
be paid into a Policy while the Plan and the Agreement applicable to such Policy
remain in effect, the insured Participant’s Employer (or former Employer) shall
pay such premiums, but no additional premium payments shall be required to be
paid by an Employer on any Policy issued under the Plan after the death of the
insured Participant or the transfer of such Policy to the insured Participant
(or his or her Assignee) pursuant to paragraph 10.1.

 

5.4                                 Neither the Company nor any Employer shall
have any obligation or responsibility with respect to any estate or gift tax
liability or other adverse estate or gift tax consequences resulting from the
payment of premiums with respect to any Policy on the life of any Participant,
and the Participant (or his or her Assignee) shall be solely responsible for any
such estate or gift tax liability or other adverse estate or gift tax
consequence resulting from the payment of such premiums.

 

Article VI – Endorsement of Death Benefit

 

6.1                                 To secure the payment of the Death Benefit
owed to the Participant’s (or his or her Assignee’s) Beneficiary, the Company
shall, simultaneous with the issuance of the Policy, execute an Agreement with
the Participant (or his or her Assignee) wherein the Company shall irrevocably
endorse to the Participant (or his or her Assignee) the right to designate the
Beneficiary with respect to the Death Benefit amount payable with respect to
such Policy. All rights in and to the Policy not endorsed or otherwise assigned
to the Participant (or his or her Assignee) by the Agreement shall be retained
by the Company as Owner of the Policy, subject to applicable provisions of this
Plan. The provisions of the Agreement setting forth the Company’s endorsement of
the Policy’s Death Benefit to the Participant (or his or her Assignee) shall not
be canceled, altered, or amended except as expressly provided by the provisions
of the Agreement and permitted by the Plan.

 


ARTICLE VII - POLICY INTERESTS AND RIGHTS


 

7.1                                 At any time while the Agreement applicable
to a Policy remains in effect, the Company shall be the exclusive Owner of the
Policy and shall be entitled to exercise all the rights of ownership of the
Policy. The rights of ownership which shall be exercisable by the Company shall
include all of the rights of the “owner” which are specified in the Policy,
including but not limited to the right to withdraw or borrow against any cash

 

7

--------------------------------------------------------------------------------


 

surrender value of the Policy, direct the allocation of amounts paid into each
Policy, and the entire value of the Policy, among any investment options
available under the Policy, sell, assign, pledge as collateral, or otherwise
transfer, exchange or encumber the Policy, and maintain its possession, subject
only to a Participant’s (or his or her Assignee’s) right under the terms of the
Agreement and the Plan to designate or change the Beneficiary or settlement
option with respect to the Death Benefit endorsed to the Participant (or his or
her Assignee) with respect to such Policy.

 

Article VIII – Beneficiary’s Death Benefit and

Satisfaction of Company’s Obligation

 

8.1                                 The Participant (or his or her Assignee)
shall have the sole right to designate the Beneficiary of the Death Benefit
payable with respect to the Policy issued on the Participant’s life and endorsed
to the Participant (or his or her Assignee) in accordance with the terms of the
Agreement and the Plan. The Beneficiary shall be designated, and may be changed
from time to time, in accordance with procedures specified in the Policy or
otherwise prescribed by the Insurance Company.  In the event the Participant has
not designated a Beneficiary, or if the Participant’s Beneficiary shall have
predeceased the Participant, the Death Benefit shall be paid to the
Participant’s estate.

 

8.2                                 Upon the death of a Participant, the Company
and the Beneficiary shall take appropriate action to promptly obtain the
insurance proceeds payable under the Policy if the Company is the owner of such
Policy at such time. The proceeds thereof representing the Death Benefit
endorsed to the Participant (or his or her Assignee), as set forth in
Article VI, shall be paid to the Beneficiary in accordance with the
Participant’s (or his or her Assignee’s) designation, the Beneficiary’s
instructions and the terms of the Policy.  The balance of such proceeds, if any,
shall be paid to the Company in a single sum.

 

8.3                                 The Company’s Obligation existing at the
Participant’s death, if any, shall be reduced to the extent the Death Benefit is
paid to the Participant’s (or his or her Assignee’s) Beneficiary.  In the event
the Company’s Obligation existing at the Participant’s death, if any, is not
fully extinguished as a result of the payment of the Death Benefit, the Company
shall pay the Participant’s (or his or her Assignee’s) Beneficiary from its own
assets the balance of the Company’s Obligation.  In addition, to the extent the
Beneficiary realizes taxable income by reason of the receipt from the Company of
the Company’s assets in satisfaction of the balance of the Company’s Obligation,
the Employer will fully gross up the amount thereof to cover all applicable
federal, state and local income taxes and any FICA and Medicare withholdings
thereon. The gross up shall be computed on the basis of the highest then
applicable income tax and withholding rates and shall take into account and
include the income taxes and withholdings paid by an Employer.  The Employer
will furnish the Beneficiary with an appropriate statement of the amount of such
income reportable by the Beneficiary for federal, state and local income tax
purposes.

 

8

--------------------------------------------------------------------------------


 

8.4                                 Neither the Company nor any Employer shall
have any obligation or responsibility with respect to any estate or gift tax
liability or adverse estate or gift tax consequences resulting from the payment
of the Death Benefit or the Company’s Obligation to the Participant’s (or his or
her Assignee’s) Beneficiary and the Participant (or his or her Assignee) shall
be solely responsible for any such estate or gift tax liability or other adverse
estate or gift tax consequence resulting from such payment.

 


ARTICLE IX - RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT


 

9.1                                 If a Participant’s Termination Date occurs
by reason of the Participant’s Retirement or Disability, the occurrence of such
Termination Date shall not cause the Agreement to be terminated.

 

9.2                                 If a Participant’s Termination Date occurs
for any reason other than the Participant’s Retirement, Disability, or death,
the Company’s Obligation and the obligations of the Company and the Employer
under the terms of the Plan and the Agreement with such Participant (or his or
her Assignee) to provide the Death Benefit shall terminate effective as of the
Participant’s Termination Date, and thereafter the Company and the Employer
shall be under no further obligation to make premium payments or to take any
other action to maintain the Policy in force or to preserve the Policy’s Death
Benefit in any manner.

 

9.3                                 In the circumstances described in paragraph
9.2, above, the Participant (or his or her Assignee) may elect, by written
notice to the Administrator given no later than 30 days after such Termination
Date, to acquire the Policy from the Company at its fair market value, whereupon
the Participant (or his or her Assignee) will assume full responsibility for the
payment of all future premiums.  The fair market value of the Policy will be
determined in accordance with applicable Internal Revenue Service rules, and
will generally be the cash value of the Policy, without reduction for any
surrender charges.

 


ARTICLE X – TRANSFER OF POLICY


 

10.1                           Notwithstanding paragraph 9.1 to the contrary,
the Company shall transfer the ownership of the Policy insuring a Retiree’s life
to such Retiree (or his or her Assignee) on such Retiree’s Distribution Date
whereupon the Company and the Employer shall be under no further obligation to
make premium payments or to take any other action to maintain the Policy in
force or preserve the Policy’s Death Benefit in any manner. Notwithstanding
paragraph 8.3 to the contrary, the Company’s Obligation shall be fully
extinguished and the obligations of the Company and the Employer under the terms
of the Plan and the Agreement with such Retiree (or his or her Assignee) to
provide the Death Benefit shall terminate if the current accumulation value of
the transferred Policy at the Distribution Date is sufficient at then current
mortality charges and a guaranteed 4% crediting rate to keep such Policy in
force until the date such Retiree reaches age 100 (the maturity age of the
Policy) in an amount at least equal to the Death Benefit.  If the current
accumulation value of the transferred

 

9

--------------------------------------------------------------------------------


 

Policy at the Distribution Date is not sufficient at then current mortality
charges and a guaranteed 4% crediting rate to keep such Policy in force until
the date such Retiree reaches age 100 (the maturity age of the Policy) in an
amount at least equal to the Death Benefit, then the Company’s Obligation shall
be reduced to an amount equal to the difference between the Company’s Obligation
immediately prior to the transfer of such Policy and the amount of Death Benefit
supported by the transferred Policy’s current accumulation value at the
Distribution Date.

 

10.2                           In the event the Company transfers the ownership
of a Policy to a Retiree (or his or her Assignee) pursuant to paragraph 10.1
above and the Retiree insured by such Policy realizes taxable income by reason
of the transferred Policy, the Employer will fully gross up the amount thereof
to cover all applicable federal, state and local income taxes and FICA and
Medicare withholdings thereon.  The gross up shall be computed on the basis of
the highest then applicable income tax and withholding rates and shall take into
account and include the income taxes and withholdings paid by the Employer. The
Employer will furnish the Retiree with an appropriate statement of the amount of
such income reportable by the Retiree for federal, state and local income tax
purposes.

 

10.3                           Neither the Company nor any Employer shall have
any obligation or responsibility with respect to any estate or gift tax
liability or adverse estate or gift tax consequences resulting from the transfer
of a Policy to any Retiree (or his or her Assignee) and the Retiree (or his or
her Assignee) shall be solely responsible for any such estate or gift tax
liability or other adverse estate or gift tax consequence resulting from such
transfer.

 

Article XI – Assignment by Participant

 

11.1                           Notwithstanding any provision hereof to the
contrary, coincident with his or her participation in the Plan or on any date
thereafter, a Participant shall have the right to absolutely and irrevocably
assign by gift to an Assignee all or any portion of his or her right, title and
interest in and to the Company’s Obligation and in and to the Death Benefit
payable with respect to a Policy on such Participant’s life.  This right shall
be exercisable by having the Assignee execute the Agreement with the Company on
behalf of the Participant in the form attached hereto as Exhibit A-1.  Upon the
execution of such Agreement by the Assignee and the Company, the Company shall
thereafter treat the Participant’s Assignee as the sole owner of all of the
Participant’s right, title and interest in and to the Company’s Obligation and
in and to the Death Benefit provided under this Plan.  Thereupon and thereafter,
the Participant shall have no right, title or interest in and to the Company’s
Obligation or in and to the Death Benefit provided for in this Plan, the
Agreement or the Policy, all such rights being vested in and exercisable only by
such Assignee.

 

10

--------------------------------------------------------------------------------


 

Article XII - Plan Termination

 

12.1                           The Company reserves the right to unilaterally
discontinue or suspend the Employers’ payment of premiums under the Plan at any
time or to terminate the Plan at any time. The Plan shall terminate upon the
total cessation of the business of the Company or upon the bankruptcy,
receivership or dissolution of the Company.

 

12.2                           Upon termination of the Plan or the complete
discontinuance of the payment of premiums under the Plan, the Company shall be
entitled to take whatever actions it desires, in its sole and absolute
discretion, with respect to each Policy under the Plan; provided, however, the
Company’s Obligation with respect to each Participant (or his or her Assignee)
shall survive such Plan termination or discontinuance of premium payments.

 

Article XIII - Plan Amendments

 

13.1                           Except as may be otherwise expressly limited in a
Participant’s Agreement, the Company reserves the right to amend the Plan in any
respect and at any time and from time to time. However, the Company shall not
amend the Plan in any manner, or take or omit any other action, that has the
effect of reducing the amount of the Company’s Obligation to a Participant (or
his or her Assignee) without the Participant’s (or his or her Assignee’s)
express written consent.

 

Article XIV - Insurance Company

 

14.1                           The Insurance Company will be fully discharged
from its obligations under the Policy by its payment of the Policy death benefit
to the beneficiary(ies) designated in the Policy, subject to the terms of the
Policy. The Insurance Company will not, in any event, be considered a party to
this Plan or to any Agreement, or to any modification or amendment of the Plan
or any Agreement.

 


ARTICLE XV - ADMINISTRATION AND CLAIMS


 

15.1                           The Plan is an employee welfare benefit plan
under Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The following provisions of this paragraph 15.1 are intended
to meet applicable ERISA requirements:

 

(a)                                  The Plan shall be administered by the
Administrator, and the Administrator shall have full discretionary authority and
responsibility for the operation and management of the Plan, including the
interpretation of the Plan and any Agreement thereunder.

 

(b)                                 The named fiduciary or fiduciaries are the
Company and/or one or more officers or employees of the Company duly appointed
to exercise fiduciary authority and responsibility with respect to the Plan.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The funding policy under this Plan
anticipates that all premiums on each Policy shall be remitted by the
Employer(s) to the Insurance Company when due, and all benefits under the Plan
shall be provided pursuant to a contract or contracts with any insurance company
or companies authorized to do business in the state of Ohio, as selected by the
Company.

 

(d)                                 Direct payment by the Insurance Company is
the primary basis of payment of benefits under this Plan, with those benefits in
turn being based on the payment of premiums as provided in the Plan.

 

(e)                                  The claims procedure of the Plan shall be
as follows:

 

(i)                                     The Owner of a Policy, a Beneficiary, or
a duly authorized representative thereof may make a claim for benefits by filing
a claim with the Administrator on a form made available for that purpose. The
Administrator shall make the initial determination as to the treatment of the
claim and give the claimant notice thereof within 90 days after receipt of the
claim. If for any reason a claim for benefits under this Plan is denied by the
Administrator, it shall deliver to the claimant a written explanation setting
forth the specific reason for the denial, pertinent references to the Plan
provision on which the denial is based, such other data as may be pertinent and
information on the procedures to be followed by the claimant in obtaining a
review of the claim, all written in a manner calculated to be understood by the
claimant. For this purpose:

 

(A)                              The claimant’s claim shall be deemed filed when
presented in writing to the Administrator.

 

(B)                                The Administrator’s determination and
explanation shall be in writing delivered to the claimant within 90 days of the
date the claim is filed.

 

(ii)                                  The claimant shall have 60 days following
his or her receipt of the denial of the claim to file with the Company a written
request for review of the denial. For such review, the claimant or a
representative thereof may submit pertinent documents and written issues and
comments.

 

12

--------------------------------------------------------------------------------


 

(iii)                               The Company shall decide the issue on review
and furnish the claimant with a copy of its determination within 60 days of
receipt of the claimant’s request for review of the claim. The decision shall be
in writing and shall include specific reasons for the decision written in a
manner calculated to be understood by the claimant, as well as specific
reference to the pertinent Plan provisions on which the decision is based. If a
copy of the decision is not furnished to the claimant within such 60-day period,
the claim shall be deemed denied on review.

 


ARTICLE XVI - MISCELLANEOUS


 

16.1                           The Plan Documents shall constitute the entire
documentation of the Plan. No representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation to the subject
matter hereof, other than those set forth in the Plan Documents, shall be valid.

 

16.2                           The Plan and the Plan Documents shall not
constitute an inducement or consideration for the employment of any Employee or
Participant and shall not give any Employee or Participant any right to be
retained in the employ of any Employer, and each Employer hereby retains the
right to discharge any Employee or Participant at any time, in accordance with
the personnel policies of the Employer, or as provided in any employment
agreement between the Employer and the Employee or Participant.

 

16.3                           This Plan shall be binding upon and inure to the
benefit of each Participant, and his or her heirs, successors, assigns, and
personal representatives, and the Company and each Employer, and their
respective successors and assigns.

 

16.4                           In the event that any part of this Plan shall be
deemed invalid for any reason, such invalidity shall not affect the remainder of
this Plan, which shall remain valid and binding upon all interested parties and
enforceable in accordance with its terms.

 

16.5                           Except where otherwise indicated by the context,
any use of the masculine gender herein shall also refer to the feminine and vice
versa, and the use of any term herein in the singular shall also, where
appropriate, include the plural and vice versa.

 

16.6                           Except as otherwise required by the laws of the
United States of America, the Plan Documents shall be construed in accordance
with and governed by the laws of the state of Ohio.

 

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed by its
duly authorized officer(s) on this                 day of
                         , 2004.

 

13

--------------------------------------------------------------------------------


 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas L. Young

 

 

Thomas L. Young

Attest:

 

Executive Vice President and

 

 

Chief Financial Officer

/s/ James W. Baehren

 

 

 

James W. Baehren

 

 

 

Senior Vice President,

 

 

 

Chief Administrative Officer and

 

 

 

General Counsel

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

OWENS-ILLINOIS 2004 EXECUTIVE LIFE INSURANCE PLAN

PARTICIPATION AGREEMENT

 

(Exhibit A to the Owens-Illinois 2004 Executive Life Insurance Plan)

 

This Participation Agreement (the “Agreement”) is made by and between
Owens-Illinois, Inc. (the “Company”) and
                                                                                         
(the “Participant”), pursuant to the Owens-Illinois 2004 Executive Life
Insurance Plan (the “Plan”).  The Company has selected Jefferson-Pilot Life
Insurance Company (the “Insurance Company” or “Jefferson Pilot”) to provide life
insurance protection (the “Policy”) in accordance with the terms of the Plan. 
The Company requests that Jefferson Pilot retain a copy of this Agreement with
the Policy.

 

Jefferson Pilot Policy Number

 

Participant

 

 

 

 

 

 

 

 

 

 

The Participant designates the following as the Beneficiary of the Death
Benefit:

 


BENEFICIARY:


RELATIONSHIP:


ADDRESS: 


 


 


TAX ID (SOCIAL SECURITY) NUMBER


 


 

 

IT IS AGREED:

 

A.                                   Capitalized terms defined in the Plan and
not otherwise defined in this Agreement shall have the meaning assigned in the
Plan.

 

B.                                     All of the terms, provisions, and
conditions of the Plan are hereby incorporated into this Agreement.

 

C.                                     Commencing on
                                       , the Participant agrees to participate
in the Plan and become subject to its terms, and the Company agrees that the
Participant’s Employer(s) or former Employer(s) will contribute premiums in
accordance with the Plan for the period of time and in the amounts determined
thereunder. Both parties to this Agreement understand that benefits under the
Plan shall be provided by the above identified Policy issued or to be issued by
the Insurance Company.

 

D.                                    Notwithstanding the foregoing provisions
of this Agreement or any contrary provisions of the Plan, the Company agrees
that:

 

1.                                       At any time while this Agreement
remains in effect before the Participant’s Termination Date in the case of an
Employee, the Death Benefit payable to the Beneficiary shall equal three times
the Participant’s annual base salary as of the most recent Anniversary Date or,
if less, the Insurance Limit;

 

--------------------------------------------------------------------------------


 

2.                                       At any time while this Agreement
remains in effect on or after the Participant’s Termination Date in the case of
an Employee, if such Termination Date occurred by reason of the Employee’s
Retirement or Disability, the Death Benefit payable to the Beneficiary shall
equal three times the Participant’s annual base salary as of the last
Anniversary Date preceding his or her Termination Date or, if less, the
Insurance Limit;

 

3.                                       At any time while this Agreement
remains in effect in the case of a Participant who is a Retiree on the Effective
Date, the Death Benefit payable to the Beneficiary shall be the Retiree’s death
benefit under the 2000 ELIP on the Effective Date;

 

4.                                       Notwithstanding 1 and 2, above, the
amount of the Death Benefit payable to the Beneficiary on any Anniversary Date
shall not be reduced by reason of any subsequent decrease in an Participant’s
annual base salary; and

 

5.                                       The Company will provide Jefferson
Pilot with the Participant’s annual base salary as of each Anniversary Date.

 

E.                                      The Company shall be the sole owner of
the Policy, but by executing this Agreement the Company hereby irrevocably
endorses to the Participant the Death Benefit under the Policy as described in
paragraph D above.  During such time as the Company is the owner of the Policy,
the Company will be entitled to receive the amount of any death benefit paid
under the Policy in excess of the Death Benefit payable to the Beneficiary. 
Under current Internal Revenue Service split-dollar life insurance rules, the
Participant must include as taxable income the amount attributable to the
economic benefits received from the endorsed Death Benefit.  If the Participant
terminates his or her employment by reason of his or her Retirement or
Disability, or if the Participant is a Retiree on the Effective Date, the
Company will transfer the ownership of the Policy to the Participant on his or
her Distribution Date. Under current Internal Revenue Service split-dollar life
insurance rules, the Participant will be deemed to have received taxable income
on the transfer of the Policy in the amount of the Policy’s value, and the
Company will furnish the Participant with an appropriate statement of the amount
of such income reportable by the Participant for the year of the transfer. If
the Participant terminates his or her employment for reasons other than
Retirement or Disability, the Participant shall have the right to acquire the
Policy from the Company for its then current fair market value and to pay all
future premiums thereon.

 

F.                                      The Participant’s Employer(s) or former
Employer(s) will fully gross up any taxable income realized by the Participant
that is attributable to the economic benefits received from the endorsed Death
Benefit and the value of a Policy transferred to the Participant pursuant to
paragraph E above to cover all applicable federal, state and local income taxes
and FICA and Medicare withholdings thereon.  The gross up shall be computed on
the basis of the highest then applicable income tax and withholding rates and
shall take into account and include the income taxes and withholdings paid by an
Employer.

 

2

--------------------------------------------------------------------------------


 

G.                                     This Agreement may be amended only by the
mutual written consent of the Company and the Participant.

 

H.                                    This Agreement shall remain in effect from
its effective date until the death of the Participant, unless terminated earlier
in connection with the Participant’s termination of employment for any reason
other than Retirement or Disability, as provided in the Plan, or until the
transfer by the Company of the ownership of the Policy to the Participant
pursuant to paragraph E above.

 

I.                                         The Company’s Obligation to the
Participant shall continue notwithstanding the termination of the Plan, the
Company’s discontinuance of the payment of premiums under the Plan, or the
cancellation, lapse, or surrender of the Policy for any reason, unless the
Participant’s Termination Date occurs for any reason other than Retirement,
Disability or death, or until the Company transfers ownership of the Policy to
the Participant, in which case the Company’s Obligation shall be reduced by the
amount of Death Benefit supported by such Policy at the time of the transfer.

 

 

Dated as of the            day of                                 , 20      .

 

PARTICIPANT:

OWENS-ILLINOIS, INC.

 

 

 

 

 

 

By:

 

 

Name

 

 

Name

 

 

 

 

Social Security Number

 

 

Tax ID Number

 

 

 

3

--------------------------------------------------------------------------------


 

OWENS-ILLINOIS 2004 EXECUTIVE LIFE INSURANCE PLAN

PARTICIPATION AGREEMENT

 

(Exhibit A-1 to the Owens-Illinois 2004 Executive Life Insurance Plan)

 

This Participation Agreement (the “Agreement”) is made by and between
Owens-Illinois, Inc. (the “Company”) and
                                                      (the “Assignee”) as the
Assignee and designated Beneficiary of                             (the
“Participant”), pursuant to the Owens-Illinois 2004 Executive Life Insurance
Plan (the “Plan”).  The Company has selected Jefferson-Pilot Life Insurance
Company (the “Insurance Company” or “Jefferson Pilot”) to provide life insurance
protection (the “Policy”) in accordance with the terms of the Plan.  The Company
requests that Jefferson Pilot retain a copy of this Agreement with the Policy.

 

Jefferson Pilot Policy Number

 

Participant

 

 

 

 

 

 

 

 

 

 

The Assignee hereby designates himself/herself/itself as the Beneficiary of the
Death Benefit.

 

IT IS AGREED:

 

A.                                   Capitalized terms defined in the Plan and
not otherwise defined in this Agreement shall have the meaning assigned in the
Plan.

 

B.                                     All of the terms, provisions, and
conditions of the Plan are hereby incorporated into this Agreement.

 

C.                                     Commencing on
                                     , the Assignee agrees to participate in the
Plan and become subject to its terms, and the Company agrees that the
Participant’s Employer(s) or former Employer(s) will contribute premiums in
accordance with the Plan for the period of time and in the amounts determined
thereunder. Both parties to this Agreement understand that benefits under the
Plan shall be provided by the above identified Policy issued or to be issued by
the Insurance Company.

 

D.                                    Notwithstanding the foregoing provisions
of this Agreement or any contrary provisions of the Plan, the Company agrees
that:

 

1.                                       At any time while this Agreement
remains in effect before the Participant’s Termination Date in the case of an
Employee, the Death Benefit payable to the Beneficiary shall equal three times
the Employee’s annual base salary as of the most recent Anniversary Date or, if
less, the Insurance Limit;

 

2.                                       At any time while this Agreement
remains in effect on or after the Participant’s Termination Date in the case of
an Employee, if such Termination Date occurred by reason of the Employee’s
Retirement or

 

--------------------------------------------------------------------------------


 

Disability, the Death Benefit payable to the Beneficiary shall equal three times
the Participant’s annual base salary as of the last Anniversary Date preceding
his or her Termination Date or, if less, the Insurance Limit;

 

3.                                       At any time while this Agreement
remains in effect in the case of a Retiree on the Effective Date, the Death
Benefit payable to the Beneficiary shall be the Retiree’s death benefit under
the 2000 ELIP on the Effective Date;

 

4.                                       Notwithstanding 1 and 2, above, the
amount of the Death Benefit payable to the Beneficiary on any Anniversary Date
shall not be reduced by reason of any subsequent decrease in an Participant’s
annual base salary; and

 

5.                                       The Company will provide Jefferson
Pilot with the Participant’s annual base salary as of each Anniversary Date.

 

E.                                      The Company shall be the sole owner of
the Policy, but by executing this Agreement the Company hereby irrevocably
endorses to the Assignee the Death Benefit under the Policy as described in
paragraph D above and acknowledges and accepts the Participant’s irrevocable
assignment of his or her interest in the Company’s Obligation to the Assignee. 
During such time as the Company is the owner of the Policy, the Company will be
entitled to receive the amount of any death benefit paid under the Policy in
excess of the Death Benefit payable to the Beneficiary.  Under current Internal
Revenue Service split-dollar life insurance rules, the Participant must include
as taxable income the amount attributable to the economic benefits received from
the endorsed Death Benefit.  If the Participant terminates his or her employment
by reason of his or her Retirement or Disability, or if the Participant is a
Retiree on the Effective Date, the Company will transfer the ownership of the
Policy to the Assignee on the Participant’s Distribution Date.  Under current
Internal Revenue Service split-dollar life insurance rules, the Participant will
be deemed to have received taxable income on the transfer of the Policy in the
amount of the Policy’s value, and the Company will furnish the Participant with
an appropriate statement of the amount of such income reportable by the
Participant for the year of the transfer. If the Participant terminates his or
her employment for reasons other than Retirement or Disability, the Assignee
shall have the right to acquire the Policy from the Company for its then current
fair market value and to pay all future premiums thereon.

 

F.                                      The Participant’s Employer(s) or former
Employer(s) will fully gross up any taxable income realized by the Participant
that is attributable to the economic benefits received from the endorsed Death
Benefit and the value of a Policy transferred to the Assignee pursuant to
paragraph E above to cover all applicable federal, state and local income taxes
and FICA and Medicare withholdings thereon.  The gross up shall be computed on
the basis of the highest then applicable income tax and withholding rates and
shall take into account and include the income taxes and withholdings paid by an
Employer.  Neither the Company nor the Participant’s Employer(s) or former
Employer(s) shall have any obligation or responsibility with respect to any
estate or gift tax liability or other adverse

 

2

--------------------------------------------------------------------------------


 

estate or gift tax consequences with respect to the payment of premiums on the
Policy or the transfer of the Policy to the Assignee pursuant to paragraph E
above.

 

G.                                     This Agreement may be amended only by the
mutual written consent of the Company and the Assignee.

 

H.                                    This Agreement shall remain in effect from
its effective date until the death of the Participant, unless terminated earlier
in connection with the Participant’s termination of employment for any reason
other than Retirement or Disability, as provided in the Plan, or until the
transfer by the Company of the ownership of the Policy to the Assignee pursuant
to paragraph E above.

 

I.                                         The Company’s Obligation to the
Assignee shall continue notwithstanding the termination of the Plan, the
Company’s discontinuance of the payment of premiums under the Plan, or the
cancellation, lapse, or surrender of the Policy for any reason, unless the
Participant’s Termination Date occurs for any reason other than Retirement,
Disability or death, or until the Company transfers ownership of the Policy to
the Assignee, in which case the Company’s Obligation shall be reduced by the
amount of Death Benefit supported by such Policy at the time of the transfer.

 

 

Dated as of the           day of                              , 20         .

 

 

ASSIGNEE:

OWENS-ILLINOIS, INC.

 

 

 

 

/s/

 

By:

 

 

Name

 

 

 

 

Tax ID Number

 

 

Address

 

 

 

 

 

 

 

 

 

 

Tax ID Number:

 

 

 

 

3

--------------------------------------------------------------------------------

 
